Citation Nr: 0306150	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-15 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased evaluation for gastroesophageal 
reflux disease (GERD), currently rated as 10 percent 
disabling.

Entitlement to service connection for hypertension claimed on 
a direct incurrence basis or alternatively, as secondary to 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to November 
1989.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).     

The Board remanded the veteran's claim in November 2000 for 
development and action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of her claims 
have been addressed.  

2.   GERD is manifested by complaints of abdominal 
discomfort, gastric reflux, and regurgitation.

3.  Hypertension of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.

4.  The veteran's hypertension is not related to her service-
connected migraine headaches.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) have not 
been satisfied. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7346 (2002).

2.   Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002). 

3.   Hypertension is not proximately due to or the result of 
a service-connected migraine headache disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for GERD

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In an October 1997 rating decision, the veteran was assigned 
service connection for GERD with a 10 percent rating under 
Diagnostic Code 7346, effective from May 1997.  In a June 
1999 rating decision, the RO continued the 10 percent rating.  

The veteran contends that her service-connected digestive 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support a higher rating under Diagnostic Code 7346.

The veteran's GERD is currently rated as 10 percent under 
Diagnostic Code 7346.

In the present case, the RO rated the veteran's GERD by 
analogy to hiatal hernia, under the criteria set forth under 
Diagnostic Code 7346.  Under Diagnostic Code 7346, hiatal 
hernia is rated as 60 percent disabling when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted when there are two or more of the 
symptoms for the 30 percent evaluation with less severity.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).

VA treatment records from May 1999 show that the veteran 
complained of nausea, fatigue, decreased appetite, and 
frequent urination.  The examiner stated that the veteran had 
a history of irritable bowel syndrome and listed an 
assessment of chronic anorexia and nausea of questionable 
etiology.  A June 2001 treatment record noted that the 
veteran's chronic abdominal pain was asymptomatic.  A July 
2002 report listed the veteran's abdominal ultrasound as 
normal.         

A May 1999 VA examination report noted complaints of 
abdominal discomfort, reflux, and weight loss.  The examiner 
noted evidence of gestation and slight epigastric tenderness 
with no organomegaly or masses.  A December 2001 VA 
examination report stated that the veteran complained of 
nausea, intermittent epigastric pain, cramping, increased 
stooling with stress, feeling bloated, and reflux or 
regurgitation which consisted of undigested food.  The 
examiner noted that the veteran denied having hematemesis, 
coffee-grounded emesis or melena, dysphagia for solids or 
liquids, and colonic distention.  It was also noted that the 
veteran experiences episodes of diarrhea alternating with 
constipation.  The examiner listed diagnoses of history of 
hiatal hernia, clinically symptomatic gastroesophageal reflux 
disease, and irritable bowel syndrome.  In addition, the 
examiner opined that the veteran does have functional loss 
related to the diagnoses listed above.  However, it was noted 
that the veteran's weight had remained stable.  An UGI series 
report from December 2001 showed that the veteran had gastric 
reflux.    

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 7346.  Competent medical evidence does not 
show that the veteran suffers from substernal, arm or 
shoulder pain as well as dysphagia or pyrosis.  While in the 
December 2001 VA examination report the examiner stated the 
veteran had functional loss due to her digestive disability, 
the veteran's GERD does not show the "considerable impairment 
of health" needed for a 30 percent rating under Diagnostic 
Code 7346 based upon the medical evidence of record.  The 
Board finds that an increased evaluation for gastroesophageal 
reflux disease (GERD) is not warranted.    

II.  Service Connection for Hypertension

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders - such as cardiovascular-renal 
disease, including hypertension - may be presumed to have 
been incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection is also warranted where the 
evidence shows that a disability is proximately due or the 
result of an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).  The Board must now determine if there 
is competent evidence to show that the claimed disability is 
in fact a secondary result of a service-connected disability.

The veteran contends that she currently suffers from 
hypertension due to active service or alternatively, as 
secondary to her service-connected migraine headache 
disability, and that service connection for her 
cardiovascular disability is appropriate.  After a review of 
the evidence, the Board finds that her contentions are not 
supported by the record, and that her claim for service 
connection of hypertension on a direct and secondary basis 
must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment of hypertension.  The 
examiner noted in a December 2001 VA examination report that 
after a thorough review of the veteran service medical 
records only a March 1989 service medical record showed that 
the veteran had elevated blood pressure when in the emergency 
room for abdominal pain.  

VA outpatient treatment records from May 1999 show a history 
of hypertension was reported.  A September 2000 treatment 
note stated that the veteran's hypertension was alleviated by 
medication.  

A December 2001 VA examination report noted that the veteran 
complained of decreased vision due to migraine headaches and 
shortness of breath attributable to panic attacks.  The 
veteran denied experiencing any lower extremity edema, 
orthopnea, paresthesis, motor deficits, or slurred speech.  
The examiner also noted that the veteran had experienced 
elevated blood pressure, which required medication to control 
during her pregnancy during 1999.  The veteran stated that 
her elevated blood pressure during 1999 was attributed to her 
pregnancy, which the examiner noted was a non-military 
related event in the December 2001 examination report.  A 
diagnosis of hypertension, which required treatment beginning 
in 1995 or 1996, was listed in the examination report.  The 
examiner stated "there is no documentation of a persistently 
elevated blood pressure requiring treatment during her active 
military duty".  In an additional portion of the December 
2001 VA examination report, the examiner again noted a 
diagnosis of stable, benign, hypertension which was 
controlled with medication used simultaneously for treatment 
of the veteran's service-connected migraine headache 
disability.  Finally, the examiner opined that the veteran's 
hypertension was not related to any active military duty.  It 
was also noted that the veteran's "hypertension is not 
aggravated by her migraine headaches as her blood pressure 
has always been within normal limits even during active 
treatment" for her service-connected migraine headache 
disability.      

The Board acknowledges the veteran's complaints of 
hypertension.  However, she has not demonstrated that she has 
the medical expertise that would render competent her 
statements as to the relationship between active military 
service and her current hypertension.  Her opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 3.303 with 
respect to the relationship between events incurred during 
service and her current complaints of hypertension.  
Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  

In this case, competent medical evidence of record does not 
show that the veteran's hypertension is etiologically related 
to her period of active service.  Service medical records do 
not reflect that the veteran suffered from hypertension while 
in service.  Hypertension was not shown to a degree of 10 
percent disabling within the initial post-service year, and, 
therefore, cannot be presumed to have been incurred during 
service.  VA treatment records do not provide any competent 
medical evidence that the veteran's current hypertension is 
attributable to her period of active military service.  In 
the December 2001 VA examination report, the examiner 
explicitly stated that the veteran's hypertension began in 
1995 - which is more than a year after separation from 
service -- and is not related to service.  The Board finds 
that service connection for hypertension is not warranted. 

The record also does not show that the veteran's hypertension 
is proximately due to her service-connected migraine headache 
disability.  It was also noted in the December 2001 VA 
examination that the veteran's "hypertension is not 
aggravated by her migraine headaches as her blood pressure 
has always been within normal limits even during active 
treatment" for her service-connected migraine headache 
disability. In weighing the competent medical evidence of 
record concerning the claimed relationship between 
hypertension and a service-connected migraine headache 
disability, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  The Board finds 
that the veteran's claim for secondary service connection for 
hypertension is also not warranted.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support her claims 
for entitlement to an increased evaluation for her service-
connected digestive disability and entitlement to service 
connection for hypertension on a direct basis or 
alternatively as secondary to her service-connected migraine 
headache disability.  She has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
November 2001, which notified her of the type of evidence 
necessary to substantiate her claims.  This document also 
informed her that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  As noted above, the Board remanded 
this appeal to the RO in November 2000 for action consistent 
with the VCAA.  In this case, there is no additional 
development needed.  Consequently, any defect in such notice 
would not prejudice the veteran in this instance.  The Board 
finds that VA's duties to assist the claimant and to notify 
her of the evidence necessary to substantiate her claims has 
been satisfied.


ORDER

An increased rating for gastroesophageal reflux disease 
(GERD) is denied.

Service connection for hypertension on a direct basis or as 
secondary to service-connected migraine headaches is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

